DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 2 Lines 1-2: the recitation “the projection portion and the recess portion are always in line contact or in surface contact when the shift body is rotational between shift positioned” is not supported by Applicant’s original disclosure. The projection portion and the recess portion are located on the contact body and the contact member (see Claim 1; see also Page 4 Lines 30-31; see also Page 4 Lines 16-17 reciting a “contact portion” which was the previously used term for the present “contact member”). Referring to the drawings, in particular Figs. 1 and 3, a shift body (14) is rigidly coupled in a rotational manner to a rotation shaft (12) (see Page 3 Lines 30-31) and the rotation shaft is integrally coupled to a support cylinder (18) (see Page 4 Lines 2-4) and the rotation cylinder (20) (i.e. contact portion) 
Claim 9 Lines 1-2: The recitation “a length of the projection portion in the radial direction is substantially as long as a radial length of the shift body” is not supported by Applicant’s original disclosure. This appears to be a typo, and instead the radial length of the projection portion should be related to the length of the contact member 22 (referring to Fig. 3 of Applicant’s originally submitted drawings). Accordingly, in the interest of compact prosecution, for the purpose of this Office Action the limitation “radial length of the shift body” will be treated as “radial length of the contact member”.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 Lines 2-3: The recitation “the projection portion and the recess portion are always in line contact or in surface contact when the shift body is rotated between shift positions” is indefinite. It is unclear how Applicant’s disclosed invention meets this claim limitation. As set forth above in the 35 U.S.C. § 112(a) rejection of this claim, the projection portion and the recess portion are formed on the contact body and the contact portion. As these two portions are rotated relative to one another during a shift position change, the projection portion would have to move out of the recess portion to move into a new recess portion. Accordingly, it is unclear how projection/recess line/surface contact can be maintained while at the same time allowing the projection to leave one recess to enter a second recess.
Claim 7 Lines 1-2: The recitation “fan-blade shaped in a view along the axis of rotation” is indefinite. It is unclear what is considered to be “fan” shaped. Is fan shaped referring to a repeating “W” shape (e.g. a folded paper fan), or alternatively a repeating “/” shape (e.g. a ceiling fan).
Claim 9 Lines 1-2: The recitation “a length of the projection portion in the radial direction is substantially as long as a radial length of the shift body” is indefinite. It is unclear how Applicant’s disclosed invention meets this claim limitation. Applicant’s Figs. 1 and 3, show that the shift body in a radial direction extends a much greater length than that of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (JP 2014-156153 A) in view of Cha (US 2019/0145514).
Regarding Claim 1, Morimura discloses a shift device comprising: 
A shift body (16) that is configured to rotate with respect to a vehicle body side (see [0018] of the translation, disclosing that the shift device is installed in a vehicle, and accordingly would be surrounded on all sides by a vehicle body side) about an axis of rotation 
A contact body (44) that is provided on the vehicle body side (see Figs. 1 and 2, showing the contact body is located more toward the left side, as Fig. 2 is oriented, which is associated with the vehicle body side).
A contact member (42) that is provided on a shift body side (see Figs. 1 and 2, showing that the contact member is more rightward, as the Fig. 2 is oriented, which is toward the shift body, and accordingly the shift body side), that faces the contact body in a direction along the axis of rotation of the shift body (see Figs. 1 and 2).
Wherein a projection portion (44B) projects in the direction along the axis of rotation of the shift body (see Fig. 2), and is formed at one of the contact body or the contact member (see Fig. 2, showing formation on the contact body). 
A recess portion (42A) is recessed in the direction along the axis of rotation of the shift body (see Fig. 2), and is formed at the other of the contact body or the contact member (see Fig. 2, showing formation on the contact member).
The projection portion and recess portion are configured to face in the direction along the axis of rotation of the shift body (see Fig. 2, showing the two portions face one another in the direction along the axis of rotation), the projection portion and recess portion make line contact or surface contact (see Figs. 1 and 2, showing that the recess and protection portions will make surface contact based on the respective shapes of the two portions) due to an urging force in the direction along the axis of rotation of the shift body such that the shift body is urged toward a shift position side (see Fig. 2, showing a spring 46 that would bias the shift body in a direction toward the shift position side, and accordingly provide the “urging force”).
Morimura further discloses that the projection portion extends along a radial direction of the rotation of the shift body relative to the axis of the rotation of the shift body (see Fig. 1), but does not disclose that the length of the projection portion in the radial direction is longer than a width of the projection portion along a circumferential direction of the rotation of the shift body. 
However, Cha, which is directed to a similar shift device (see Fig. 1) that has a clutching mechanism made up of projections and recesses (130 and 140) for coupling a shift body (110) to a return mechanism (16), teaches a contact body (140) having a projection portion (see Fig. 2, showing that the contact portion is toothed, and accordingly the teeth form projection portions) and a contact member (130) having a recess portion (see Fig. 2, showing that the contact member has teeth, and that the space between adjacent teeth are considered to be the recess portion). Where the projection portion extends along a radial direction of rotation of the shift body relative to the axis of rotation of the shift body (see Fig. 7), a length of the projection portion in the radial direction is longer than a width of the projection portion along a circumferential direction of rotation of the shift body (see Fig. 7).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that while in Cha the clutching mechanism is normally in an open position and the clutching mechanism in Morimura is normally in a closed position, that both clutching mechanisms would operate the same when the clutch is engaged to transfer a rotational force from the contact member to the contact body (i.e. by having a plurality of projections engaged with a plurality of recesses that are urged by an urging force, in Cha the urging force is an EC motor 161 driving a cam structure 142). Further, that by providing a protrusion and matching recess having a greater surface area through a larger radial projection would result in increased friction and gripping strength between the contact body and the contact member when the two components are coupled to 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Morimura with a contact body and contact member having protrusions and recesses that are radially longer than they are wide as taught in Cha to allow for a more axially compact shift device.
	Regarding Claim 2, Morimura, as best understood, further discloses the shift device of claim 1, wherein the projection portion and the recess portion are always in line contact or in surface contact when the shift body is rotated between shift positions (see Fig. 2, showing that Morimura has substantially the same structure as Applicant’s own invention, and accordingly Morimura is considered to meet this claim limitation in so much as Applicant’s own invention meets this claim limitation).
Regarding Claim 6, the Combination further suggests the shift device of claim 1, wherein the recess portion extends along the radial direction relative to the axis of rotation of the shift body, a length of the recess portion in the radial direction is longer than a width of the projection portion along the circumferential direction (see Cha Figs. 4 and 7).
Regarding Claim 7, Morimura, as best understood, further discloses the shift device of claim 1, wherein the projection portion is fan-blade shaped in a view along the axis of rotation of the shift body (see Fig. 3, showing that the projection portions make a “W” shape, and as best understood are considered to be “fan-blade shaped”).
Regarding Claim 8, Morimura further discloses the shift device of claim 1, wherein the shift body is configured to rotate to change the shift position among a plurality of shift positions for one projection portion (see Figs. 1 and 3, the Examiner notes that a plurality of 
Regarding Claim 9, Morimura, as best understood, further discloses the shift device of claim 1, wherein a length of the projection portion in the radial direction is substantially as long as a radial length of the shift body (note: as rejected above under the 35 U.S.C. § 112(a) and (b) rejection of Claim 9, it appears that the “radial length of the shift body” should actually be the “radial length of the contact portion”, accordingly, as shown in Fig. 3, protrusion portion 42A is substantially the same radially length as the contact portion 42, and the prior art meets the limitation in so much as Applicant’s own invention is considered to meet the claim limitation).

Response to Arguments
Applicant's arguments that the 11/30/2020 amendment overcomes the prior art have been fully considered but are not persuasive. The prior art suggests the amended claims as is detailed in the reworded new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/G.R.W./Examiner, Art Unit 3658      

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658